Mr. Robert J. King, III, Attorney at Law, For Awartani, Annah, et al.
Mr. Daniel F.E. Smith, Attorney at Law, For Awartani, Annah, et al.
Ms. Elizabeth Troutman, Attorney at Law, Greensboro, For Awartani, Annah, et al.
Ms. Maureen D. Murray, Attorney at Law, Greensboro, For The Moses H. Cone Memorial Hospital Operating Corporation.
Mr. Matthew N. Leerberg, Attorney at Law, Raleigh, For The Moses H. Cone Memorial Hospital Operating Corporation.
*866ORDER
Upon consideration of the petition filed by Plaintiffs on the 13th of December 2017 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 13th of December 2017 by Plaintiffs Requesting Court Exercise Its Supervisory Authority:
"Motion Denied by order of the Court in conference, this the 1st of March 2018."